Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 105-124 are pending and examined on merits in this office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 105-106, 109-122 and 124 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mauro et al. (US 2007/0134685 A1).
In regards to claim 105, 106 and 109-111, Mouro teaches labeling protein comprising contacting a carrier molecule comprises an amino acid, peptide or protein (see claims 2 and 3) with a reactive label comprises fluorophores, a phosphorescent dye or a tandem dye (see claims 6 and 7) and wherein the reactive label comprises a reactive group (see claim 15) which may comprise activated ester of carboxylic acid (see claim 16), as for example, succinimidyl ester of carboxylic acid (see claim 17), which is an amine reactive group.
Mouro teaches incubating protein (goat anti-mouse IgG) with the labeling solution with the reactive dye having succinimidyl ester in a buffer for an appropriate amount of time (paragraph [0009]) and discloses incubating for 40 minutes, which is less than 60 minutes (pagaraphs [0042] [0044], and [0219]).
In regards to claim 112, Mouro teaches Sulfonated Alexa Flour dyes (paragraph [0114]) and sulfosuccinimidyl ester (paragraph [0121]).
In regards to claims 113 and 114, Mauro does not mention pretreatment of the sample solution.
In regards to claim 115, as described above, Mouro teaches labeling of goat anti-mouse antibody.
In regards to claims 116, 117 and 119, as described Mouro disclosed reacting Alexa Flour 647 succinimidyl ester dye with the antibody, which is a fluorescent dye and would be directly observable.
In regards to claim 118, Mauro teaches that the reactive label can be a biotin (paragraph [0019]).
In regards to claims 120 and 124, Mauro discloses conjugation reaction with a low concentration of sodium azide (example 5, paragraph [240]).
In regards to claims 121 and 122, Mauro teaches that the labeling BSA with Alexa Fluor 647 SE and Alexa Fluor 680 SE dye and thus BSA would also be considered as stabilizer in the process (paragraph [0043] and [0088]). Mauro further teaches non-antibody proteins coupled with albumin for labeling with the reactive reactive label.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 105-122 and 124 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mauro et al. (US 2007/0134685 A1).
Mauro has been described above anticipating the labeling processes of claims 105-106, 109-122 and 124.
Mauro discloses reaction time of 40 minutes, but however does not mention reaction time of less than 30 minutes or less than 20 minutes.
However, Mouro teaches modulation of degree of labeling (DOL) of proteins (e.g. goat anti-mouse IgG; i.e. target protein comprising second amine) using Alexa Flour 647 succinimidyl ester dye (i.e. an amine-reactive dye) by addition of appropriate amount of primary amine (i.e. first amine; e.g. free lysine; see paragraph 42). Mouro disclose that the degree of labeling depends on the protein concentrations, pH of the reaction buffer and the amount/molar ratio of the competitor (free amines) in the reaction buffer. Mouro teaches various optimization conditions for obtaining desired labeled proteins. Mouro teaches that the choice of reactive group of the dye depends on the reactive functionality on the carrier protein and the competitor. Mouro teaches that with the addition of reactive label competitor to the conjugation reaction, the DOL can be controlled in such a manner that predictable members of labels are conjugated to a carrier molecule (paragraph [0204]).  Mouro teaches adding various concentrations of labeling competitor (lysine) into a reaction mixture comprising a concentration of the target proteins to be labeled with the activated reactive dye (paragraph [0205] and Figs 1-17). Mouro teaches incubation the labeling solution for an appropriate amount of time (paragraph [0003]) and discloses incubating for 40 minutes (pagaraph [0219]). Mouro further teaches that changes in reaction conditions, such as solution volume, pH, buffer composition, ionic strength, temperature or reaction time can also be used to modulate or control the DOL of the final product (paragraph [0007]). Thus it will be obvious to one of ordinary skilled in the art to envisage various reaction times for optimization with a reasonable expectation of success. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See also MPEP 2144.05. 
Claims 105-124 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Mauro et al. (US 2007/0134685 A1) as described above for claims 105-122 and 124 and further in view of Arepally et al (US 6964854).
Mauro has been described above for labeling processes that makes obvious the labeling steps of claims 105-122 and 124.
Mauro discloses labeling of antibodies and protein sample with detectable label having reactive groups reactive to amine group of the proteins and antibodies. Mauro however, does not mention regarding the presence of glycerol in the sample or presence of glycerol during the labeling process.
Mauro teaches that glycerol or bovine serum albumin are common stabilizer and sodium azide is a common preservative for antibody and proteins and when they are supplied in kit (col. 30, lines 6-35).
Therefore, given the fact that glycerol, bovine serum albumin and sodium azide  are common stabilizer or preservative provided in a sample of antibody and proteins and sample from a kit, it would be obvious to one of ordinary skilled in the art to easily envisage the antibody or protein sample of Mauro having a stabilizer or a preservative and the presence of at least a small or trace amount of the stabilizer or preservative in the conjugation process while using the sample.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 105-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,709,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same amine reactive dyes for preparing a labeled protein with the same buffer of the depending claims. Claim 1 of US patent ‘830 is directed to a method of preparing a labeled protein by combining an amine-reactive dye or an amine-reactive detectable label with a sample comprising target protein in the presence of a first amine and allowing to react for providing a labeled protein.  Claims 1 and 8 of US the patent teach that the detectable label is biotin or digoxin and wherein the first amine is TRIS. Claim 15 of the US patent discloses that the amine reactive detectable dye encompasses CF dye, Alexa Fluor dye, Cy dye, IRDye and sulfonated and/or pegylated coumarin dyte, a sulfonated and/or pegylatated xyanthene dye, a sulfonated or/pegylated cyanine dye, and a sulfonated and/or pegylated pyrene dyte. Claim 1 of the US patent teaches the amine reactive detectable dye or the detectable label comprises an activated ester and claim 10 of the US patent discloses various dyes having polyethylene glycol and with N-hydrocysuccinimide. Claim 20 of the US patent teaches that the sample may contain a stabilizer such as glycerol. Claims of the US patent teaches various reaction times and reaction of target protein to form labeled protein (as for example, over 95% completion of reaction) and use of various stabilizer including albumin and glycerol. Claim 30 of the US patent “830 teaches the reaction is completed in 30 minutes. Therefore, the method components disclosed in the claims of US patent ‘830 renders obvious the instantly claims kits containing such items for convenience of performing the patented claimed methods. Therefore, the various method process including amount of target proteins labeled and the ratio of target protein to amount of reactive dye and various minor modification are either disclosed or would be obvious to one of ordinary skilled in the art. 
Claims 105-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10837881. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same amine reactive dyes for preparing a labeled protein with the same buffer of the depending claims. Claim 1 of US patent ‘881 is directed to a method of preparing a labeled protein by combining a amine-reactive dye comprising an activated ester with a sample comprising target protein to provide a labeled protein.  Claims 1 and 6 and 7 the US patent discloses that the amine reactive detectable dye comprises N-hydroxysuccinimide ester and encompasses CF dye, Alexa Fluor dye, Cy dye, IRDye and sulfonated and/or pegylated coumarin dyte, a sulfonated and/or pegylatated xyanthene dye, a sulfonated or/pegylated cyanine dye, and a sulfonated and/or pegylated pyrene dye. Claims of the US patent teaches various reaction times and reaction of target protein to form labeled protein (as for example, over 95% completion of reaction) and use of various stabilizer including albumin and glycerol. . Claim 4 of the US patent “881 teaches the reaction is completed in 30 minutes. Therefore, the method components disclosed in the claims of US patent ‘881 renders obvious the instantly claims kits containing such items for convenience of performing the patented claimed methods. Therefore, the various method process including amount of target proteins labeled and the ratio of target protein to amount of reactive dye and various minor modification are either disclosed or would be obvious to one of ordinary skilled in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1678